DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art made of record does not teach presenting to the user in real time, while the user is still speaking, the next word that is predicted following the current word in the speech from the user, wherein the next word that is predicted following the current word in the speech from the user is presented to the user in real time, while the user is still speaking, using a visual user interface and audio (Amendment, pages 7 – 9).
The examiner disagrees, since Robinson et al. teach “The processor 201 receives input from the input devices, e.g. the handwriting input device 202 or the voice input device 204 and manages output to the display and speaker (paragraph 49). The back end may use wild-cards to select word candidates, use linguistic characteristics to predict a word to be completed, or the entire next word, present word candidates for user selection (paragraph 10)… For example, in FIG. 4C the user already entered the words "It is an." From a grammatical analysis, the device anticipates a noun as the next word. Thus, the device further adjusts the rank of the word candidates to promote the word candidates that are nouns. Thus, the most likely words becomes "offer" instead of "often." However, because an adjective is also likely between the noun and the word "an," the devices still presents the other choices, such as "often" and "after", for user selection (By disclosing presenting the predicted word candidates for user selection and managing output to the display and speaker, Robinson et al. teach presenting to the user in real time, the next word that is predicted following the current word in the speech from the user while the user is still speaking, using a visual user interface and audio; paragraph 74, fig.4C).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1– 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US PAP 2013/0297307) in view of Kurata et al. (US PAP 2017/0221486); and further in view of Robinson et al. (US PAP 2005/0192802).
As per claims 1, 8, 15, Paek et al. teach a computer-implemented method comprising:
receiving, by a computing device, speech from a user (paragraph 29);
predicting a next word following a current word recognized in the speech from the user; presenting to the user in real time the next word that is predicted following the current word in the speech from the user (“For example, the dictation module 100 
can boost the relevance of the output of the language model 110 when it predicts the word or words which will follow the phrase "to the store."”; paragraphs 57, 80);
receiving feedback from the user whether to one of accept and reject the next word that is predicted (“A user can select one of these words to add to the end of the current rendered text, e.g., by selecting the word "with" to follow "regards." paragraph 80); and
processing the speech from the user to convert the speech to text, wherein the text includes the next word when the feedback from the user is to accept the next word that is predicted and wherein the text excludes the next word when the feedback from the user is to reject the next word that is predicted (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on… an option to re-speak the selected part (e.g., by articulating the word as a whole or spelling it out), and so on.”; paragraphs 50, 80, 95).
However, Paek et al. do not specifically teach presenting to the user in real time, while the user is still speaking, the next word that is predicted following the current word in the speech from the user.
Kurata et al. disclose that the automatic speech recognition system may construct a predicted series of succeeding words from an incomplete series of words, where the words may be recognized as the sounds are received… An incomplete sequence of identified words may be used to predict the next words in the sequence.  By utilizing derived context of the utterance to improve word identification and sentence construction, a complete series of words can be identified before a speaker has finished speaking an utterance (paragraphs 18, 19).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to present the next word in real time as taught by Kurata et al. in Paek et al., because that would help improve word identification and sentence construction (paragraph 19).  
However, Paek et al. in view of Kurata et al. do not specifically teach the next word that is predicted following the current word in the speech from the user is presented to the user in real time, while the user is still speaking, using at least one of a visual user interface and audio.
Robinson et al. disclose that the back end may use wild-cards to select word candidates, use linguistic characteristics to predict a word to be completed, or the entire next word, present word candidates for user selection (paragraph 10)… For example, in FIG. 4C the user already entered the words "It is an." From a grammatical analysis, the device anticipates a noun as the next word. Thus, the device further adjusts the rank of the word candidates to promote the word candidates that are nouns. Thus, the most likely words becomes "offer" instead of "often." However, because an adjective is also likely between the noun and the word "an," the devices still presents the other choices, such as "often" and "after", for user selection (paragraph 74, fig.4C).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to present the next word to the user in real time, while the user is still speaking, using a visual user interface as taught by Robinson et al. in Kurata et al. in view of Paek et al., because that would help improve word identification and sentence construction (Kurata et al. paragraph 19).  

As per claims 2, 9, and 16, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose presenting to the user in real time the next word that is predicted following the current word in the speech includes displaying the next word differently than another word in the speech that is not predicted (Paek et al. fig.9; paragraph 80; Kurata et al. paragraphs 18, 19).

As per claims 3, 10, 17, Paek et al. in view of Kurata et al. in view of Robinson et al. further disclose presenting to the user in real time the next word that is predicted following the current word in the speech includes playing audio of the next word (“The back end may use wild-cards to select word candidates, use linguistic characteristics to predict a word to be completed, or the entire next word, present word candidates for user selection… The processor 201 receives input from the input devices, e.g. the handwriting input device 202 or the voice input device 204 or the key input device 206, and manages output to the display and speaker (Robinson et al., paragraphs 10, 49).

As per claims 4, 11, 18, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose receiving feedback from the user includes receiving one of an audio input and a visual input from the user (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on… an option to re-speak the selected part (e.g., by articulating the word as a whole or spelling it out), and so on.”; Paek et al. paragraphs 50, 80, 95).

As per claims 5, 12, 19, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose the audio input includes one of speech from the user pronouncing the next word, clapping, and snapping from the user (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on.”; Paek et al. paragraph 50).

As per claims 6, 13, 20, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose the visual input includes a physical gesture by the user captured by a device (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on.”; Paek et al. paragraph 50).

As per claims 7, 14, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose receiving feedback from the user includes receiving a physical selection from the user of the next word on a device (“A user can select one of these words to add to the end of the current rendered text, e.g., by selecting the word "with" to follow "regards." Paek et al. paragraph 80).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658